DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, line 1, filed 02/15/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 7, line 2, filed 02/15/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 7, line 3, filed 02/15/2021, with respect to the Claims 1 and 3 have been fully considered and are persuasive.  The rejection of the Claims 1 and 3 under USC § 112(b) has been withdrawn. 
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
The applicant has argued the rejection of Claim 1 under 35 USC § 101.
With regards to Claim 1, the applicant has argued that the further defining of the client devices, calculation and distribution engine integrate the claimed invention, which the applicant agrees can be interpreted as a mathematical concept (page 9), into a practical application (page 9). The examiner respectfully disagrees. There is no explanation on how exactly the further definitions integrate the claimed invention into a practical application—only that the definitions do integrate the claimed invention into a practical application. With no further support for applicant’s premise, the examiner cannot withdraw the rejection under 35 USC § 101.
With regards to Claim 1, the applicant has argued that when an additional element or combination of elements beyond an identified judicial exception in a claim reflect an improvement in technology or a technical field, the claim as a whole is integrated into a practical application. The examiner agrees with this statement. However, there is no further explanation by the applicant on exactly how the additional elements (i.e. further defining of the client devices, calculation and distribution engine) 35 USC § 101.
Applicant’s arguments, see page 10, filed 02/15/2021, with respect to the rejection(s) of Claims 1 and 3 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Ali in view of Litt (U.S. Patent No. 6,658,287) under 35 USC § 103 (See 35 USC § 103 rejections below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. The claim(s) recite(s) selecting a first and second section, establishing one as a baseline section and determining the similarity of the two sections using empirical null hypothesis. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, selecting sections of a biological time series, establishing a baseline, and determining similarity of the sections via the empirical null hypothesis can be done in the mind or with pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping (which includes mathematical concepts such as the 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to compare data sets using a null hypothesis amounts to no more than mere instructions to apply the exception using a generic computer component. Neither mere instructions to apply an exception using a generic computer component or doing so to determine the probability score of an event in a biological time series provide an inventive concept. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception of an abstract idea without significantly more. The claim(s) recite(s) selecting a first epoch of an EEG recording, establishing the first epoch as a baseline epoch, selecting a second epoch for measurement, and determining the similarity of the first epoch to the baseline epoch using the use of the empirical null hypothesis. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. . For example, selecting sections of an EEG recording, establishing a baseline epoch, and determining similarity of the sections via the empirical null hypothesis can be done in the mind or with pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping (which includes mathematical concepts such as the empirical null 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to compare data sets using a null hypothesis amounts to no more than mere instructions to apply the exception using a generic computer component. Neither mere instructions to apply an exception using a generic computer component or doing so to determine the probability score of a seizure event provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al (U.S. Patent Application No. 2008/0234973, hereinafter Ali) in view of Litt et al (U.S. Patent No. 6,658,287, hereinafter Litt).
Regarding Claim 1, Ali teaches
A method for determining if a first section of a biological time series is comparable to a second section of a biological time series, the method comprising:
selecting, at a processor (Element 41, Fig. 4, which “performs the above mentioned methods”) a first section of a biological time series (selecting a signal of interest signal S1 which can be an ECG/EEG, paragraph [0018], which ever part selected being "a first section"; a first ten minute sample of a first signal, paragraph [0032]; It is also noted by the examiner that the "selecting a first section" limitation can be any section of a biological time series. The plain meaning of the claim language does not say that the first and second sections have to be from the same recording, nor does it bar the first section coming from a previously compiled database. Therefore, the ECG/EEG signal database sources mentioned in paragraph [0018] are interpreted by the examiner as reading on this limitation);
establishing, at the processor (Element 41, Fig. 4, which “performs the above mentioned methods”),  the first section as a baseline section; (autocorrelation of signals S1 against other signals Sn - establishing S1 as a baseline to which comparisons are being made, paragraph [0018]).
selecting, at the processor (Element 41, Fig. 4, which “performs the above mentioned methods”), a second section for measurement (selecting second signals of interest, one of signals S2- Sn, paragraph [0018]; a second ten minute sample, paragraph [0032]); and
determining, at the processor (Element 41, Fig. 4, which “performs the above mentioned methods”), the similarity of the second section to the baseline section using empirical null hypothesis (paragraphs [0018]-[0025] outlines how null hypothesis testing is used to compare the signals S2 - Sn to 1 (baseline signal; it is noted by the examiner that "empirical null hypothesis" is being interpreted as exactly the same in essence and function as the well-known null hypothesis, which is generally assumed to be true until evidence indicates otherwise and is evaluated based off of empirical data)).
Ali discloses the claimed invention except for expressly disclosing the empirical examination of data for a subset of the biological time series being utilized to determine a probability score of an event for the biological time series. However, Litt teaches the empirical examination of data (Fig. 7 shows a neural network examining raw brain activity data) for a subset of a biological time series (“instantaneous features are computed from observation windows that are essentially 1.25 seconds”, Col. 11, lines 48-49) being utilized to determine a probability score of an event for the biological time series (Fig. 7,  “A probability P that a seizure will occur is generated by different WNNs trained for each of the four different prediction horizons”, Col. 17, lines 40-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the invention of Ali to determine a probability score of an event, namely, a seizure event, for the biological time series because it is desirable to provide a method for predicting seizures with such accuracy as to warn a patient of the likelihood of an impending seizure, and to take preventative actions to abort or modulate the seizure prior to clinical onset, as taught by Litt (Col. 1, lines 44-50) .
Regarding Claim 3, Ali teaches
A EEG system, the EEG system comprising:
a processor (processor 41, Fig. 4, paragraphs [0043], [0045]) communicably coupled to a computer readable medium (memory 43, Fig. 4, paragraph [0045]), wherein the computer readable medium includes instructions executable by the processor to:
select a first epoch of an EEG recording (from database 42 in fig. 4, paragraphs [0045]-[0046]) (It is noted by the examiner that "select a first epoch of an EEG recording", read for its plain meaning, includes EEG recordings from a historical database such as database 42);
establish the first epoch as a baseline epoch (Step 32, paragraph [0039], the baseline epochs being "corresponding pairs of stored versions of the monitored signals");

determine the similarity of the second epoch to the baseline epoch using empirical null hypothesis ("Hypothesis testing is employed against each of several monitored signals ... " Step 32, paragraph [0039]).
It is noted by the examiner that Fig. 3 discloses a method of monitoring a patient, and the apparatus in Fig. 4 processing data as part of monitoring a patient, so these are not being interpreted as separate embodiments of the invention. Thus, elements of both figures are used to anticipate this claim.
Ali discloses the claimed invention except for expressly disclosing the empirical examination of data for a subset of the epochs being utilized to determine a probability score of a seizure event. However, Litt teaches the empirical examination of data (Fig. 7 shows a neural network examining raw brain activity data) for a subset of the epochs (“instantaneous features are computed from observation windows that are essentially 1.25 seconds”, Col. 11, lines 48-49; instantaneous features can include “power distribution in frequency band”, Col. 11, lines 62-62; this fits the applicant’s definition of an epoch being the amplitude of an EEG as a function of time and frequency) being utilized to determine a probability score of a seizure event (Fig. 7,  “A probability P that a seizure will occur is generated by different WNNs trained for each of the four different prediction horizons”, Col. 17, lines 40-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the invention of Ali to determine a probability score of a seizure event because it is desirable to provide a method for predicting seizures with such accuracy as to warn a patient of the likelihood of an impending seizure, and to take preventative actions to abort or modulate the seizure prior to clinical onset, as taught by Litt (Col. 1, lines 44-50).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Himes et al (U.S. Patent Application No. 2010/0168603), which discloses need to predict seizure events and the need for better methods to identify them from a reading of an EEG/ECG graph.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791